DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The amendments and remarks filed 7/25/22 are acknowledged. Claims 2 and 15-17 have been amended. Claims 1, 14, and 18 have been canceled. Claims 2-13, 15-17, 19-22 are pending and under examination. 
Withdrawn Rejections
The rejection of claims  2-6, 10-11, 14-17, and 19-21 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Shenoy et al. (US Patent Application Publication 2009/0093617 A1, published April 9, 2009) in view of Gross et al. (US Patent Application 2004/0253304 A1, published December 16, 2004), is withdrawn in light of Applicant’s amendment thereto. See paragraph 12, page 4 of the previous Office action. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Courtenay Brinckerhoff on 9/1/22.
The application has been amended as follows: 
1. (Canceled)
2. (Previously Presented) A method for delivering infliximab to a patient, said method comprising:
	providing a swallowable enclosure having an interior, a delivery means, and containing an infliximab preparation in a solid form coupled to the delivery means, the infliximab preparation comprising a therapeutically effective dose of infliximab, the delivery means having a first configuration and a second configuration, the preparation being contained within the interior in the first configuration and advanced out of the interior and into a gastro-intestinal (GI) lumen wall in the second configuration so as to deliver the infliximab  preparation into the GI lumen wall, the enclosure protecting the infliximab preparation from degradation by GI fluids, the infliximab preparation supplied in the enclosure in a solid form which is delivered from the enclosure into the GI lumen wall by application of force on the preparation; and 
	triggering the delivery means within the GI lumen responsive to a condition in the lumen to advance the infliximab preparation in a solid form out of the interior of the enclosure and deliver the infliximab preparation in a solid form into the GI lumen wall by application of force on the preparation, wherein the dose of infliximab is released into the patient’s blood stream.
3. (Previously Presented) The method of claim 2, wherein the GI lumen is the small intestine.
4. (Previously Presented) The method of claim 2, wherein the GI lumen is the stomach.
5. (Previously Presented) The method of claim 2, wherein the condition is a selected pH.
6. (Previously Presented) The method of claim 5, wherein the pH is above about 7.1.
7. (Currently Amended) The method of claim 2, wherein the dose of infliximab in the infliximab preparation is in a range from about 1 to 10 mg.
8. (Currently Amended) The method of claim 8, wherein the dose of infliximab in the infliximab preparation is about 5 mg.  
9. (Previously Presented) The method of claim 2, wherein the infliximab preparation comprises at least one pharmaceutical excipient. 
10. (Previously Presented) The method of claim 2, wherein the infliximab preparation comprises at least one pharmaceutical excipient. 
11. (Previously Presented) The method of claim 10, wherein the at least one pharmaceutical excipient comprises at least one of a binder, a preservative or a disintegrant.
12. (Previously Presented) The method of claim 2, further comprising retaining the infliximab preparation within the GI lumen wall.
13. (Previously Presented) The method of claim 12, wherein retaining comprises anchoring a portion of the infliximab preparation in GI lumen wall tissue.
14. (Canceled) 
15. (Previously Presented) The method of claim 2, wherein the infliximab preparation is advanced completely into the GI lumen wall by such application of force.
16. (Previously Presented) The method of claim 2, wherein the infliximab preparation is advanced through the GI lumen wall by such application of force.
17. (Previously Presented) The method of claim 2, wherein the force is a mechanical force applied to a surface of the infliximab preparation.
18. (Canceled)
19. (Previously Presented) The method of claim 2, wherein the release of the infliximab dose into the patient’s blood stream results in a t½ of about 40 days.
20. (Previously Presented) The method of claim 2, wherein the delivery means comprises an expandable balloon.
21. (Previously Presented) The method of claim 2, wherein the delivery means comprises a spring.
22. (Previously Presented) The method of claim 2, wherein the infliximab preparation is shaped as a tissue penetrating member.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Gross et al. (US Patent Application Publication 2004/0253304 A1, published December 16, 2004). Gross et al. teach an oral, ingestible capsule comprising electrical and/or mechanical means to enhance the adsorption of a drug to the gastrointestinal tract (See paragraph 0059 and 0105-112). Gross et al. teach that the drug can be in the solid form. However, in this embodiment, the solid drug must mix with the fluid from the GI tract prior to the activation of the driving mechanism. During activation, the substantially liquified drug is driven out of the capsule, and driven through the wall of the small intestine by the application of mechanical force applied thereto by the driving mechanism (See paragraphs 0072 and 0460-0462).  Thus, Gross et al. do not teach or suggest an embodiment where a drug in the solid form is advanced out of the capsule and delivers the drug in the solid form into the GI lumen wall by application of force on the drug. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 2-13, 15-17, 19-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646